Docket No. 105320.


                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
           MARTEZ HARRIS, Appellant.

                 Opinion filed December 18, 2008.



   JUSTICE THOMAS delivered the judgment of the court, with
opinion.
   Chief Justice Fitzgerald and Justices Freeman, Kilbride, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                             OPINION

    The issue is whether the circuit court of Peoria County erred in
allowing the State to impeach defendant, Martez Harris, with certified
copies of his prior juvenile adjudications. We hold that it did not.

                         BACKGROUND
   In August 2004, three men robbed a Peoria bar at gunpoint. Two
witnesses identified defendant as one of the culprits, and he was
charged with three counts of armed robbery (720 ILCS 5/18–2(a)(2)
(West 2004)). Defendant was 19 years old at the time of the offense,
and 20 years when the case was called for trial. The case proceeded
to jury trial three times, with the first two ending in mistrial because
the jury could not reach a unanimous verdict.
    At the third trial, defendant took the stand. During direct
examination, defense counsel asked defendant whether he had
committed the crime in question. Defendant gave the following
response:
             “No sir. There is no possible way that I could have
         committed this crime. I mean people who commit robberies,
         things like that, have a motive, have a reason for doing things
         like that. But I am a professional man. I work. I go to college.
         I went to Robert Morris, ICC, Midstate. I mean, it’s no
         reason–I mean I live a productive life. I live just like any of
         the 12 jurors, like you live. I don’t commit crimes.”
On rebuttal, the State sought to introduce evidence of defendant’s five
prior felony adjudications to impeach his assertion that “I don’t
commit crimes.” These prior adjudications involved aggravated
battery with a firearm, aggravated discharge of a firearm, theft, and
unlawful possession of a controlled substance. The State argued that
defendant’s right to testify does not include the right to lie, and that
admission of defendant’s numerous felony adjudications was
necessary to rebut the false assertion that he does not commit crimes.
    After initially denying the request, the trial court ultimately
allowed the State to introduce a certified copy of defendant’s two
most recent juvenile adjudications. These were entered one month
before defendant’s sixteenth birthday and were for aggravated battery
with a firearm and aggravated discharge of a firearm. Defense counsel
objected and argued that, under People v. Montgomery, 47 Ill. 2d 510
(1971), these adjudications were too prejudicial because, like the
current offense, they involve the use of a gun. The trial judge
overruled the objection and stated:
             “Well, Montgomery requires me to determine that the
         probative value is not outweighed by the danger of unfair
         prejudice, and certainly there is some prejudice here.
         Certainly there is prejudice anytime a prior conviction is
         brought in as to a witness or a defendant. In this case I
         understand your point [that these are all gun crimes] *** but
         the Court also cannot overlook the defendant’s testimony that


                                  -2-
         ‘I don’t commit crimes’ as being factored in here. This came
         up during direct examination. So when weighing the whole,
         when given the weight and weighing all the factors that I need
         to weigh, I am going to allow the most recent
         [adjudications].”
After admitting the adjudications, the trial court immediately
instructed the jury that “evidence of defendant’s previous juvenile
adjudication may be considered by you only as it may affect his
believability as a witness and must not be considered by you as
evidence of his guilt of the offense for which he is charged.” The jury
found defendant guilty on all three counts, and the trial court
sentenced him to 24 years in prison.
     Defendant appealed, and a divided appellate court affirmed. 375
Ill. App. 3d 398. The principle issue in the appellate court was
whether the trial court erred in allowing the State to impeach
defendant with certified copies of his prior juvenile adjudications. In
the lead opinion, Justice Carter explained that, when an adult
defendant takes the stand and presents a false or misleading portrayal
of himself to the jury, a juvenile adjudication may become
admissible, in the trial judge’s discretion, for the limited purpose of
impeaching that testimony. 375 Ill. App. 3d at 406. Citing the United
States Supreme Court’s decision in Harris v. New York, 401 U.S.
222, 225, 28 L. Ed. 2d 1, 4, 91 S. Ct. 643, 645-46 (1971), Justice
Carter added that such a rule is necessary not simply because the
defendant “opened up the door” to the subsequent impeachment, but
rather because “the integrity of the entire judicial process depends
upon it.” 375 Ill. App. 3d at 406. According to Justice Carter, “[t]here
is no right to testify falsely” and “a defendant cannot be allowed to
use the policy-based prohibition against the admission of a juvenile
adjudication as a license to provide false testimony to the jury.” 375
Ill. App. 3d at 406.
     Justice Carter also rejected the argument that, instead of allowing
the State to simply introduce certified copies of the prior
adjudications on rebuttal, the trial court should have required the
State to cross-examine defendant as to those adjudications, thereby
giving defendant the opportunity to rehabilitate himself. According
to Justice Carter, “[t]he recourse suggested by defendant *** is far
more prejudicial than the course of action chosen by the trial judge

                                  -3-
and would have possibly subjected defendant to a broad inquiry
regarding his prior juvenile history.” 375 Ill. App. 3d at 407.
    In a special concurrence, Justice Holdridge agreed with Justice
Carter’s conclusion that the prior juvenile adjudications were properly
admitted for purposes of impeachment. In his view, however, there
was no need to invoke or even discuss the United Supreme Court’s
decision in Harris, which involved different facts, because People v.
Bunch, 159 Ill. App. 3d 494 (1987) (holding that prior juvenile
adjudications may be used for impeachment where an adult defendant
gives false or misleading testimony about his criminal history) is
directly on point. 375 Ill. App. 3d at 411 (Holdridge, J., specially
concurring).
    In dissent, Justice O’Brien agreed that the State may use the
defendant’s juvenile records for impeachment if the defendant opens
the door by testifying on direct examination to some aspect of his
criminal history. In her view, however, defendant’s assertion that “I
don’t commit crimes” was insufficient to open that door. According
to Justice O’Brien, defendant “was not making an affirmative
reference to his criminal record, nor was he misstating or falsifying
his criminal record.” Instead, he made an only “generic, present
tense” statement. 375 Ill. App. 3d at 412-13 (O’Brien, J., dissenting).
     We granted defendant’s petition for leave to appeal. 210 Ill. 2d
R. 315.

                            DISCUSSION
    The issue before this court is whether the trial court erred in
allowing the State to introduce certified copies of defendant’s prior
juvenile adjudications for purposes of impeachment. We hold that it
did not.
    It is well established that trial courts possess discretion in
determining the admissibility of evidence, and a reviewing court may
overturn a trial court’s decision only when the record clearly
demonstrates the court abused its discretion. People v. Zwart, 151 Ill.
2d 37, 44 (1992). Similarly, the latitude to be allowed on
cross-examination and rebuttal is a matter within the sound discretion
of the trial court, and a reviewing court should not interfere unless


                                 -4-
there has been a clear abuse of discretion. People v. Hobley, 159 Ill.
2d 272, 309 (1994).
     Here, defendant argues that the trial abused its discretion in two
ways. First, defendant argues that trial court abused its discretion in
allowing the impeachment at all because the statement “I don’t
commit crimes” was insufficient to open the door to the introduction
of defendant’s juvenile criminal background. Second, defendant
argues that, even if his testimony did open the door, the trial court
abused its discretion in allowing the State to simply introduce
certified copies of defendant’s prior adjudications on rebuttal. Instead,
the trial court should have directed the State to confront defendant
with his juvenile record on cross-examination, thereby giving
defendant a chance to rehabilitate himself. We disagree with both of
these arguments.
     There is no question that a defendant can open the door to the
admission of evidence that, under ordinary circumstances, would be
inadmissible. See, e.g., People v. Jefferson, 184 Ill. 2d 486 (1998). In
Jefferson, for example, the evidence against the defendant included
a signed inculpatory statement. At trial, the defendant testified that
she signed the statement only because she had been told by the police
that her child had hours to live and that, if she signed the statement,
she would be allowed to see her child, talk to her parents, and go
home. To rebut this testimony, the State was allowed to introduce
evidence that the defendant had been promised nothing and confessed
shortly after agreeing to undergo a polygraph examination, which was
scheduled for the next day. In affirming the trial court’s decision to
allow in this evidence, this court began by acknowledging that “the
general rule in Illinois is to preclude introduction of evidence
regarding polygraph examinations and the results of those tests.”
Jefferson, 184 Ill. 2d at 492. The court added, however, that “[t]he
rule of exclusion is not without exception” and that “evidence that is
inadmissible may become admissible if the defense opens the door to
its introduction.” Jefferson, 184 Ill. 2d at 493, 496-97. Thus, the court
explained, “[h]aving testified that the statement was made in response
to improper inducements by the police, the defendant cannot now be
heard to complain about the introduction of rebuttal evidence
regarding the circumstances that actually led her to make the
statement.” Jefferson, 184 Ill. 2d at 497. Indeed, “[t]o disallow this

                                  -5-
evidence would only succeed in permitting the defendant to
unjustifiably profit from our general rule that bars introduction of
evidence relating to polygraphy testing.” (Emphasis added.) Jefferson,
184 Ill. 2d at 497.
    Notably, this court has applied the same policy with respect to
prior convictions, though not with the same depth of analysis. For
example, in People v. Nastasio, 30 Ill. 2d 51 (1963), the defendant on
direct examination admitted to some prior convictions and denied the
existence of any others. On cross-examination, the State was allowed
to introduce evidence of several additional prior convictions that the
defendant had neglected to mention. In affirming the trial court’s
decision to admit that evidence, the court acknowledged that it is
generally impermissible to cross-examine a defendant about a prior
conviction. Nevertheless, the court explained:
        “The record here discloses that the defendant on direct
        examination testified to prior convictions of infamous and
        noninfamous crimes, and also that he never had been
        convicted of any crime other than those mentioned. The
        defense cannot therefore claim error or prejudice once the
        defendant has opened the door on direct examination.”
        Nastasio, 30 Ill. 2d at 58.
Similarly, in People v. Bey, 42 Ill. 2d 139 (1969), the defendant
admitted on direct examination that he had been convicted of a felony
in 1956. On cross-examination, the State asked defendant whether the
1956 conviction was his only prior felony conviction. Defense
counsel objected to the question, but the trial court overruled the
objection and directed the defendant to answer. Defendant stated that
he had also been convicted of burglary in 1961. On appeal, this court
affirmed the trial court’s ruling, and in doing so explained:
        “Defendant voluntarily testified to his 1956 conviction. Even
        though he did not affirmatively state that no other convictions
        existed, it probably may fairly be said that he hoped the jury
        might infer that was his only conviction of an infamous crime,
        for testimony as to one conviction seemingly implies the
        absence of others. Accordingly, we believe the ruling of the
        trial court is sustainable on the basis of Nastasio’s rationale
        ***.” Bey, 42 Ill. 2d at 147.


                                 -6-
See also People v. Coleman, 158 Ill. 2d 319, 337 (1994) (general rule
that it is improper to cross-examine a defendant about a prior
conviction does not apply where the defendant opens the door to such
cross-examination).
    In light of these decisions, the pivotal question in this case is this:
When defendant testified that “I don’t commit crimes,” was he
attempting to mislead the jury about his criminal background? If he
was, then he “opened the door” and the trial court was well within its
discretion to allow the admission of defendant’s prior adjudications
for purposes of impeachment. If he was not, then defendant’s
testimony was not a proper basis for the admission of that evidence.
    This court gives great deference to the trial court’s interpretation
of a witness’s testimony. See People v. Deleon, 227 Ill. 2d 322, 332
(2008); see also Avery v. State Farm Mutual Automobile Insurance
Co., 216 Ill. 2d 100, 208 (2005) (Freeman, J., concurring in part and
dissenting in part, joined by Kilbride, J.) (this court “must defer to the
circuit court’s interpretation of testimony unless it is clearly
erroneous”). Here, defendant was asked directly whether he
committed the specific crime with which he was charged. Instead of
simply answering in the negative, defendant insisted that ‘[t]here is
no possible way that I could have committed this crime,” in part
because “I don’t commit crimes.” Now defendant submits that this
answer was merely “a present tense statement of how he conducts his
life” that was never meant to “falsify or misstate his juvenile record.”
And perhaps this is true. But it is just as reasonable to construe
defendant’s answer as a comprehensive denial of ever having engaged
in criminal activity, which amounts to an outright lie. This is clearly
how both the trial court and appellate court majority perceived it, and
at oral argument before this court, even defense counsel conceded that
“it’s a close question.” Given this reality, we have no basis for
disturbing the trial court’s conclusion that defendant was attempting
to mislead the jury, as it was in a far better position than we are to
assess the meaning of defendant’s testimony. Accordingly, we
conclude that the trial court’s decision allowing the State to impeach
defendant with evidence of his prior juvenile adjudications was not
an abuse of discretion.
    Defendant next argues that, even if the trial court was correct in
allowing the State to impeach him with his prior adjudications, it

                                   -7-
nevertheless erred by allowing the State to simply introduce certified
copies of those adjudications on rebuttal. Instead, defendant argues,
the trial court should have directed the State to confront defendant
with his juvenile record on cross-examination, thereby giving
defendant a chance to rehabilitate himself.
     This argument is without merit. This court has held that, as a
general rule, “it is improper to cross-examine a defendant about a
prior conviction even where the conviction has been properly
introduced into evidence.” Coleman, 158 Ill. 2d at 337. And while
this rule is not always enforced when a defendant opens the door to
such cross-examination (see, e.g., Bey, 42 Ill. 2d at 147; Coleman,
158 Ill. 2d at 337), admission of a certified copy of the prior
conviction remains the preferred form of impeachment even under
those circumstances. In Bey, for example, the defendant gave an
answer on direct examination that created a false impression about his
criminal history. To correct that impression, the trial court allowed
the State to cross examine him about a prior criminal conviction that
had not been discussed on direct examination. On appeal, the
defendant argued, inter alia, that the trial court erred in allowing the
State to cross-examine him about the prior conviction. According to
the defendant, the proper approach would have been for the State to
simply introduce a certified copy of the prior conviction on rebuttal.
In affirming the defendant’s conviction, this court explained that,
while the trial court’s decision to allow cross-examination was not
reversible error, “proof of the [prior] conviction by introduction of the
record would have been preferable.” (Emphasis added.) Bey, 42 Ill.
2d at 147. In other words, Bey teaches that, even where the State
seeks to impeach a specific piece of the defendant’s testimony, proof
of a prior criminal conviction is best accomplished through the
introduction of a certified copy of that conviction, not through cross-
examination. That is exactly the approach taken by the trial court in
this case, and we therefore have no basis for concluding that it abused
its discretion.
     As a final matter, we note that the State argues for the first time
in this court that, even if the trial court erred in concluding that
defendant’s testimony opened the door to the admission of his prior
adjudications, those adjudications were nevertheless admissible for
purposes of impeachment under section 5–150(1)(c) of the Juvenile

                                  -8-
Court Act of 1987. See 705 ILCS 405/5–150(1)(c) (West 2006). We
need not decide this issue, however, as we have already concluded
that the trial court did not err in concluding that defendant’s
testimony opened the door.

                          CONCLUSION
    For the foregoing reasons, the judgment of the appellate court is
affirmed.

                                                           Affirmed.




                                -9-